Taylor, J.,
dissenting.
In this case my view of the special contract between’the shipper and the carrier is that the shipper, in consideration of the diminished charge for freight on the part of the carrier, agreed that the carrier should be liable for a fixed and limited sum for the loss of any of the stock that was not safely carried and delivered, no matter what act *184of negligence on the part of the carrier should cause the non-delivery or loss of the stock, whether by delay produced by a wrong routing of the car in which the stock was shipped, or by any other negligent actand that the wrong routing of the car over a longer route did not abrogate or annul this feature of the contract any more than if the carrier had negligently side tracked the car in which the stock was shipped and thereby produced the same delay and consequent loss of. the stock as was brought about by the careless wrong and prolonged routing of such car. My view is that the shipper cannot recover any greater sum for his lost stock than the amount fixed and agreed upon in the contract between the parties.